Citation Nr: 1708816	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for laryngeal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In June 2015, the Board remanded the claim to obtain a VA examination addressing whether the Veteran's laryngeal cancer was etiologically related to his in-service exposure to contaminated water while serving at Camp Lejeune.  The Board directed that the examiner specifically consider and discuss the Veteran's report of lay observable symptoms within a year of his service discharge; the Agency for Toxic Substances and Disease Registry report; and the findings by the National Academy of Sciences.  

The Veteran was afforded a VA examination in June 2016.  The examiner noted that the Veteran had a history of tobacco use from his teenage years, up until his cancer diagnosis.  The examiner noted that the leading cause of laryngeal squamous cell cancer is tobacco use.  The examiner stated that "I am unable to state that water from Camp Lejeune is associated with his cancer as it would be of mere speculation."  The examiner did not address the Veteran's lay observable statements, the Agency of Toxic Substances and Disease Registry report, or the findings by the National Academy of Sciences.  Additionally, the examiner did not provide a rationale for stating that an opinion would be of mere speculation.  In the June 2015 remand, the Board stated that if the examiner could not provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Where the remand orders of the Board are not complied with, the Board errs as a 

matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the June 2016 opinion does not provide an adequate rationale and does not comply with the June 2015 remand, the claim must be remanded for a new opinion.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain the Veteran's VA treatment records from August 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately 

responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from a VA examiner with appropriate expertise, other than the examiner who provided the June 2016 opinion.  An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.

After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion as to whether the Veteran's laryngeal cancer is etiologically related to his in-service exposure to contaminated water while serving at Camp Lejeune.  In so doing, the examiner must specifically consider and discuss (a) the Veteran's report of lay observable symptoms within a year of his service discharge; (b) the Agency for Toxic Substances and Disease Registry report; (c) findings by the National Academy of Sciences; and (d) the Veteran's smoking history.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any 

opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claim.  If any benefit on 

appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




